Citation Nr: 0316486	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to October 
1945.  

This appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied an increased rating for 
bilateral pes planus.  


REMAND

The veteran submitted his claim for an increased rating in 
January 2001.  After the veteran's claim was denied, he was 
issued a Statement of the Case (SOC) in November 2001 that 
notified him of the old version of 38 C.F.R. § 3.159 defining 
VA's duty to assist veteran's with their claims.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000) (VCAA) was enacted in November 2000.  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed and 
removed the provisions requiring the veteran to submit a well 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  The law applies to all claims filed on 
or after the date of its enactment and not yet subject to a 
final decision as of that date because of an appeal filed 
which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107 (West 2002).  VA has promulgated 
regulations implementing the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

Under regulations issued after enactment of the VCAA, the 
Board rather than the RO had been conducting evidentiary 
development of appealed cases directly and sending VCAA 
notices to veterans.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  In this instance the Board sent the 
veteran a letter in April 2003 informing him of the 
provisions of the VCAA.  

On May 1, 2003 the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) is invalid because in conjunction with 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C. § 7104(a).  The Federal Circuit further held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides a claimant one year to submit 
evidence.  Thus, in light of this new judicial precedent, the 
Board is compelled to remand the veteran's case to the RO in 
order to provide the veteran appropriate notice under 
38 U.S.C.A. § 5103(a) and (b).

The RO denied service connection for a bilateral hearing loss 
in June 2002.  The veteran submitted his Notice of 
Disagreement (NOD) in July 2002.  The claims folder does not 
include a copy of a SOC discussing the issue of service 
connection for bilateral hearing loss.  When the veteran has 
initiated appellate review by submitting a NOD and the RO has 
not issued a SOC to the veteran, the Board must remand the 
claim to the RO for a SOC to be issued.  Manlincon v. West, 
12 Vet App. 238 (1999).  

At his Board hearing in April 2003, the veteran identified 
treatment of his bilateral pes planus by his local VA Medical 
Center (VAMC) in Houston, Texas.  These treatment records do 
not appear to have been incorporated into the claims file.  
These records should be obtained on remand.  As the case must 
be remanded for the foregoing reasons, and his last VA 
compensation examination was conducted in March 2001 (over 
two years ago) and the examiner presumably did not have 
access to the veteran's treatment records, it would also be 
appropriate to afford the veteran another VA examination in 
order to assess the current severity of his service-connected 
bilateral pes planus.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994)(A medical examination must consider records of 
prior medical treatment in order to assure a fully informed 
examination.); see also Weggenmann v. Brown, 5 Vet. App. 281 
(1993)(When available evidence is too old for adequate 
evaluation of a veteran's current condition, VA's duty to 
assist includes providing a new examination.)

Accordingly, the case is REMANDED for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The RO should also ask the veteran to 
list the names and addresses of all 
medical care providers who have evaluated 
or treated him for bilateral pes planus 
and hearing loss in recent years.  After 
securing the necessary releases, all such 
records that are not already in the 
claims folder should be obtained.  

3.  Obtain the veteran's medical records 
from the VA Medical Center in Houston, 
Texas for all treatment of his bilateral 
pes planus and hearing loss.  Request 
notes, discharge summaries, consults, 
lab, imaging, procedures, and problem 
lists.

4.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  a 
podiatry examination to determine the 
extend and severity of his bilateral pes 
planus.  Send the claims folder to the 
examiner for review.  Please provide the 
examiner with the following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted, 
if possible, and the examiner should 
review the results of any testing prior 
to completion of the reports.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  The examiner 
should specifically comment on whether 
the veteran experiences pain on 
manipulation and use of his feet due to 
the pes planus.

5.  If a favorable decision has yet to be 
given regarding the issue of entitlement 
to service connection for bilateral 
hearing loss, the RO should issue an 
appropriate SOC as to this issue.  The 
veteran should be informed of his 
appellate rights and the requirement to 
submit a timely Substantive Appeal (VA 
Form 9 - Appeal to Board of Veterans' 
Appeals).  Only if the veteran or his 
representative submits a timely 
Substantive Appeal should this issue be 
referred back to the Board for appellate 
consideration. 

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

7.  Finally, readjudicate the veteran's 
claim of entitlement to a compensable 
evaluation for bilateral pes planus, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. L. Wright
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




